t c memo united_states tax_court steven samaniego petitioner v commissioner of internal revenue respondent docket no 18890-17l filed date steven samaniego pro_se andrea m faldermeyer and katherine holmes ankeny for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar revenue service irs or respondent to uphold a notice_of_intent_to_levy the irs initiated the collection action with respect to petitioner’s federal_income_tax liabilities for and respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and motion papers including the attached declarations and exhibits see rule b petitioner who resided in california when he filed his petition filed federal_income_tax returns for and but did not pay the tax shown as due nor did he pay the tax after receiving an irs notice_and_demand for payment as of date his ag- gregate outstanding liability for those two years was dollar_figure apart from his liabilities petitioner had outstanding tax liabili- ties for he had earlier requested an installment_agreement for all open years but had submitted an incomplete form 433-a collection information state- ment for wage earners and self-employed individuals the irs had informed him that the form was incomplete noting that he lived in a community_property_state but had neglected to include any financial information relating to his wife the irs had accordingly rejected that earlier proposed installment_agreement on date in an effort to collect petitioner’s unpaid liabilities for and the irs issued him a letter final notice_of_intent_to_levy and notice of your right to a hearing this notice informed petitioner that if he wished to request a cdp hearing he needed to complete and submit within days a form request for a collection_due_process or equivalent_hearing petitioner completed the form and faxed it to the irs on date in his hearing request he checked the box for installment_agreement and stated that he d id not have the ability to pay in full he did not indicate an in- tention to challenge his reported liability for either year in question after receiving petitioner’s case a settlement officer so from the los angeles california appeals_office confirmed that the liabilities in question had been properly assessed and that all other requirements of applicable law and ad- ministrative procedure had been met the so believed that petitioner’s hearing 2his wife’s income and assets were relevant because collection of a tax- payer’s liability from the assets and income of his wife is permitted under california community_property law to the extent such assets and income are com- munity property ranuio v commissioner tcmemo_2010_178 100_tcm_123 request was untimely and hence that he was not entitled to a cdp hearing the so therefore offered him an equivalent_hearing on date the so sent petitioner a letter acknowledging receipt of his hearing request and scheduling a telephone conference for date the so informed petitioner that if he wished to pursue an installment_agreement he needed to submit a new form 433-a with supporting financial information covering his wife’s income and assets as well as his own the so also asked peti- tioner to submit a copy of his wife’s individual_income_tax_return for the so requested that petitioner submit all of these documents by date petitioner submitted none of these documents and did not otherwise communicate with the so before the hearing the telephone conference was held as scheduled on date peti- tioner stated that he wished to protest the irs examination for but the so explained that the notice_of_levy covered the tax years only the so expressed willingness to consider a collection alternative for and 3an equivalent_hearing resembles a cdp hearing in that it is held with the irs appeals_office the so considers the same issues that would have been con- sidered at a cdp hearing and the so generally follows the same procedures see 119_tc_252 the chief difference is that the so’s decision following an equivalent_hearing is embodied in a decision letter as opposed to a notice_of_determination ibid but reminded petitioner that he needed to submit the requested financial information plus evidence that his wife had filed income_tax returns for and other years the so agreed to extend to date the deadline for submis- sion of these documents and supporting financial information eleven months later having received none of the requested information the so decided to close the case the so noted that petitioner had not filed an individual income_tax re- turn for and that his wife had not filed returns for on date the irs issued petitioner a decision letter sustaining the levy and he timely petitioned this court for review in his petition he alleged no error by the irs other than in concluding that his cdp hearing request was un- timely on date respondent filed a motion for summary_judgment to which we directed petitioner to respond he filed no response 4our order directing petitioner to respond was returned to the court by the u s postal service as addressee unknown and unable to forward rule b of this court’s rules requires that the court shall be promptly notified by any party of a change_of address a form for that purpose appears in an appen- dix to the rules see form_10 notice of change_of address discussion a jurisdiction a decision letter ordinarily does not constitute a determination within the meaning of sec_6330 and we normally lack jurisdiction to consider a tax- payer’s challenge to the outcome of an equivalent_hearing see 116_tc_255 however if the taxpayer has made a timely request for a cdp hearing and if the appeals_office incorrectly offers the taxpay- er an equivalent_hearing instead we have jurisdiction to consider a timely request for review 119_tc_252 in such circum- stances we treat the ‘decision’ reflected in the decision letter as a ‘deter- mination’ for purposes of sec_6330 ibid the irs issued the letter on date petitioner was required to submit his request for a cdp hearing within days see sec_6330 sec_301_6330-1 proced admin regs because april the 30th day after the date on the notice was a saturday the period for submitting the hearing request was extended to the following monday april see sec_7503 peti- tioner’s request which was received by the appeals_office on april was there- fore timely we conclude that the collection action reflected in the decision letter is a determination for purposes of sec_6330 and that we have jurisdiction to adjudicate this case see craig t c pincite b summary_judgment standard the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b we may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary judg- ment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving party may not rest upon the mere allegations or denials in his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite because petitioner did not respond to the motion for summary_judgment the court could enter a decision against him for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that there are no material facts in dispute and that this case is appropriate for summary adjudica- tion c standard of review where the validity of the taxpayer’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 where as here the taxpayer’s underlying liability is not before us we review the irs determination for abuse_of_discretion only see 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing sec_301_6330-1 q a-f3 proced admin regs abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir d analysis in deciding whether the so abused his discretion in sustaining the proposed levy we consider whether he properly verified that the requirements of appli- cable law or administrative procedure have been met considered any relevant issues petitioner raised and considered whether any proposed collection ac- tion balances the need for the efficient collection_of_taxes with the legitimate con- cern of petitioner that any collection action be no more intrusive than necessary sec_6330 our review of the record establishes that the so properly discharged all of his responsibilities under sec_6330 taxpayers may raise at a cdp hearing relevant issues relating to the col- lection action and are entitled to make offers of collection alternatives see sec_6330 this right however carries with it certain obligations on the tax- payer’s part as provided in the regulations t axpayers will be expected to pro- vide all relevant information requested by the appeals officer including financial statements for his consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs in his hearing request petitioner indicated his desire for a collection alterna- tive specifically an installment_agreement sec_6159 authorizes the commis- sioner to enter into an installment_agreement if he determines that it will facilitate full or partial collection of a taxpayer’s unpaid liability see thompson t c pincite subject_to exceptions not relevant here the decision to accept or reject an installment_agreement lies within the commissioner’s discretion see rebuck v commissioner tcmemo_2016_3 kuretski v commissioner tcmemo_2012_262 aff’d 755_f3d_929 d c cir sec_301_6159-1 c i proced admin regs in reviewing the so’s determination we do not inde- pendently evaluate what would be an acceptable collection alternative thompson t c pincite lipson v commissioner tcmemo_2012_ 104_tcm_262 rather our review is limited to determining whether the so abused his discretion that is whether his decision to reject the taxpayers’ proposal was arbitrary capricious or without sound basis in fact or law thompson t c pincite murphy t c pincite although petitioner indicated a desire to enter into an installment agree- ment he did not provide the so with any financial or other information that would justify granting his request the so gave petitioner more than enough time to submit the required_documentation before closing the case we have consistently held that it is not an abuse_of_discretion for an appeals officer to reject collection alternatives and sustain collection action where the taxpayer has failed after being given sufficient opportunities to supply the required forms and information see huntress v commissioner tcmemo_2009_161 98_tcm_8 prater v commissioner tcmemo_2007_241 94_tcm_209 roman v commissioner tcmemo_2004_20 87_tcm_835 in any event irs records show that petitioner was not current in his tax filing obligation for the year the so could properly have rejected any col- lection alternative on this ground alone see 126_tc_237 rev’d on other grounds 514_f3d_1119 10th cir hull v commissioner tcmemo_2015_86 109_tcm_1438 finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and sustain the proposed collection action to implement the foregoing an appropriate order and decision will be entered for respondent
